I concede that it might have been better practice if the judge of the civil district court had not signed a final judgment rejecting the plaintiff's demand for compensation for the items listed under Schedule G. It would have been better if the judge had merely announced that he would not hear evidence in support of those claims, without signing a judgment rejecting the claims before hearing evidence in support of the claims listed under Schedule A. But, when the judge did sign a final judgment rejecting the demand for the claims listed under Schedule G, there was nothing left for the plaintiff to do but to appeal from the judgment. It was not by plaintiff's solicitation, but by that of the defendant, that the judge signed a judgment finally disposing of the claims listed under Schedule G, as far as that court was concerned.
It will not do to say that the plaintiff, in such a case, must wait until a judgment is rendered and signed rejecting whatever is left of his demand, and appeal from that judgment along with the judgment first rendered and signed. The remaining part of the plaintiff's demand may be allowed by the district judge; in which event, the plaintiff *Page 479 
will have no ground whatever to appeal, except from the judgment first rendered, rejecting a part of his demand.
For these reasons I respectfully dissent from the prevailing opinion and the decree rendered in this case.